Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/640,059 in response to reply filed March 21, 2022. Claims 1-2 & 5-14 are currently pending and have been considered below.

Allowable Subject Matter
The indicated allowability of claim 4 (now incorporated into claim 1) is withdrawn in view of the newly discovered reference(s) to Lee (US Patent 9,444,019).  Rejections based on the newly cited reference(s) follow.

Claim Objections
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) Claim(s) 1-2, 5, 7-9 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhaime (Pre-Grant Publication 2009/0325362) in view of Lee (US Patent 9,444,019).
Regarding claim 1, Chhaime discloses a wafer structure comprising:
1) providing a donor substrate (Fig. 1, 1) and forming a sacrificial layer (4) on a surface of the donor substrate;
2) forming a thin film cover layer (5) on a surface of the sacrificial layer, wherein a top surface of the thin film cover layer is an implantation surface;
3) performing ion implantation (Fig. 1, step 16; Paragraph [0029]) from the implantation surface, such that a defect layer (7) is formed in the sacrificial layer;
4) providing an acceptor substrate (B), and bonding the acceptor substrate to the implantation surface of the thin film cover layer;
5) removing the sacrificial layer along the defect layer (Fig. 1, step 18), so as to separate the acceptor substrate bonded with the thin film cover layer from the donor substrate, to obtain a heterostructure of acceptor substrate-thin film cover layer.
Wherein in step 1, a material of the sacrificial layer can be a Group III-V alloy or Aluminum-containing compound (Paragraph [0023]).  

Chhaime does not disclose the material of the the aluminum-containing compound is any one of a group consisting of AlP, AlAs, AlSb, Al(GaN)(PasSb). However Lee disclose a method for reusing a substrate comprising:
A heterostructure (Fig. 1a-1e, 40) formed on a sacrificial layer (30) to be transferred to a support substrate (50) wherein the sacrificial layer can be AlAs (Col. 4, Lines 1-3).

It would have been obvious to those having ordinary skill in the at the time of invention to form the sacrificial layer as a AlAs material because it will allow the AlAs material have increased etch selectivity and allow it to be selectively removed from the heterostructure stack (Col. 4, Lines 1-3). 

Regarding claim 2, Chhaime further discloses:
forming a buffer layer (3) on the surface of the donor substrate, and the buffer layer is formed between the donor substrate and the sacrificial layer.

Regarding claim 5 & 14, Chhaime further discloses:
Performing a surface/degassing treatment in an oxidizing atmosphere on the negative structure A’ after separation and prior to surface cleaning (Paragraph 0059 & 0060; Fig. 1). 

Regarding claim 7, Chhaime further discloses:
the donor substrate is any one of a group consisting of a Si substrate, a Ge substrate, a GaP substrate, a GaAs substrate, an InP substrate, a GaSb substrate, an InAs substrate, an InSb substrate, a group H- VI substrate, and a group IV-VI substrate (Paragraph [0021]).

Regarding claim 8, Chhaime further discloses:
the defect layer (7) is spaced from a top surface of the sacrificial layer, and is spaced from a bottom surface of the sacrificial layer (Fig. 1).

Regarding claim 9, Chhaime further discloses:
the ion implantation is any one of a group consisting of hydrogen ion implantation, helium ion implantation, and hydrogen-helium ion co-implantation (Paragraph [0029]).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhaime (Pre-Grant Publication 2009/0325362) in view of Lee (US Patent 9,444,019).
Regarding claim 6, Chhaime and Lee disclose all of the limitations of claim 1 (addressed above). Although Chhaime does not explicitly disclose the thickness of the thin film cover layer ranges from 20 to 1000 nm, it would have been obvious to those having ordinary skill in the art at the time of invention to form the thin film cover layer in ranges of 20-1000nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhaime (Pre-Grant Publication 2009/0320362) in view of Lee (US Patent 9,444,019) as applied to claim 9 above, and further in view of Landru (Pre-Grant Publication 2011/0207295) and Bruel (Pre-Grant Publication 2013/0072009)
Regarding claim 10, Chhaime and Lee discloses all of the limitations of claim 9 (addressed above). Chhaime is silent as to the ion implantation energy, dosage, and/or temperature. However Landru discloses a detaching method comprising:
Forming a weakened zone (4) in a wherein the weakened zone is formed by implanting hydrogen and/or helium at an energy of 10-150 keV and a dosage of about 6 × 1016 cm-2 (Paragraph [0044]).

Further Burel further discloses:
Forming buried layer (2) by implantation of helium or hydrogen (Fig. 1, 3) wherein the implantation of is done at dosage of about 2 × 1016 cm-2 and at a temperature of ambient temperature to 200 degrees (Paragraph [0062]).

It would have been obvious to those having ordinary skill in the art at the time of invention to perform the ion implantation at the energy, dosage, and temperature disclosed by Landru and Bruel because the energy, dosage, and temperature will determine the depth at which the weakened zone is formed in the sacrificial layer thereby the weakened zone can be formed at an desired depth/location. 

Claim 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhaime (Pre-Grant Publication 2009/0325362) in view of Lee (US Patent 9,444,019) as applied to claim 1 above, and further in view of Guiot (Pre-Grant Publication 2010/0096733).
Regarding claims 12-13, Chhaime and Lee discloses all of the limitations of claim 9 (addressed above). Chhaime does not disclose the material of the acceptor substrate or annealing to remove the sacrificial layer along the defect layer at an annealing temperature of 50-500 degrees C. However Guiot disclose a wafer structure comprising:
Bonding a donor substrate (Fig. 1, 2) to a receiver substrate (9) wherein the receiver substrate can be made of silicon (Paragraph [0056]) and separating the donor substrate and receiver substrate along a weakened zone (8) by a heat treatment/annealing at a temperature of about 500 degrees C (Paragraph [0060]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the acceptor substrate as a silicon substrate because the silicon substrate will have good bonding/adhesion property to the materials of the donor substrate. Further by annealing at a temperature of about 500 degrees C will serve to breakdown the crystalline integrity of the weakened zone causing a fracture between the donor substrate and the receiver substrate.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhaime (Pre-Grant Publication 2009/0325362) in view of Lee (US Patent 9,444,019) as applied to claim 1 above, and further in view of Wang (US Patent 7,635,637).
Regarding claim 11, Chhaime and Lee disclose all of the limitations of claim 1 (addressed above). Chhaime does not explicitly disclose the bonding temperature of the donor and acceptor substrate. However Wang disclose a wafer structure comprising:
Bonding a donor substrate (Fig. 1, 202) and a support substrate (308) wherein the substrate are bonded at a temperature of about room temperature (Col. 7, Lines 48-50).

It would have been obvious to those having ordinary skill in the art at the time of invention to bond the substrate at temperature of about room temperature because it will ensure the substrates are adequately bonded with adhering strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818